DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 21 are objected to because of the following informalities:
(claim 1, lines 10-11) “the chemical injection system” should be changed to “the chemical injector assembly”.
(claim 4, line 3) “carbon fiber. Polyetheretherketone” should be changed to “carbon fiber, polyetheretherketone”.
(claim 21, line 1) “The method of claim 19” should be changed to “The method of claim 20” to provide proper antecedent basis for the limitation “the one or more wipers”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a chemical introduction system…being operable to deliver a chemical” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumbye (8,066,072).
As concerns claim 1, Lumbye shows a resource exploration and recovery system comprising: a first system (surface equipment); a second system extending into a wellbore, the second system including a completion having a casing (10) defining a wellbore internal diameter (Fig. 1); a chemical injection tubing (12) extending from the first system into the completion, the chemical injection tubing including a terminal end portion (Fig. 1); a chemical introduction system (chemical source) arranged at the first system and fluidically connected to the chemical injection tubing, the chemical introduction system being operable to deliver a chemical (30) into the chemical injection tubing (Fig. 1); and a chemical injector assembly mounted to the terminal end portion, the chemical injector assembly including an anchor (14, 15) and a chemical injector valve (21).
As concerns claim 17, Lumbye shows a method of treating a completed wellbore comprising: introducing chemical injection tubing (12) having a terminal end portion into a completion (10); and injecting a treatment fluid (30) through an injector assembly (21) mounted at the terminal end portion (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye as applied to claims 1 and 17 above, and further in view of Headworth (2003/0056954).
As concerns claim 2, Lumbye discloses the claimed invention except for wherein the chemical injection tubing includes an inner tubular defining a chemical resistant inner surface and an outer tubular defining one of an outer protective surface, a glide surface, and a stiffening element.  Headworth teaches wherein a chemical injection tubing (70, 80) includes an inner tubular (100) defining a chemical resistant inner surface and an outer tubular (110, 112, 114, 116) defining one of an outer protective surface, a glide surface, and a stiffening element (Fig. 2 & 4; paragraph 0101).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to include an inner tubular and an outer tubular for the expected benefit of providing an inner impermeable fluid liner, and outer structural and wear layers, which allows for a strong, lightweight chemical injection tubing.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing with an inner tubular and an outer tubular would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 3, the combination teaches wherein the inner tubular comprises one of stainless steel, carbon steel, and thermoplastic (Headworth: paragraph 0101).
As concerns claim 4, the combination teaches wherein the outer tubular comprises a non-electrically conductive material including one of carbon fiber, polyetheretherketone (PEEK), and polytetrafiucroethylene (PTFE) (Headworth: paragraph 0101).
As concerns claim 12, Lumbye discloses the claimed invention except for wherein at least a portion of the chemical injection tubing is neutrally buoyant.  Headworth teaches wherein at least a portion of a chemical injection tubing (70, 80) is neutrally buoyant (paragraph 0084).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to have formed the chemical injection tubing to be neutrally buoyant for the expected benefit of reducing friction as the tubing is moved in the fluids in the completion.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 13, the combination teaches wherein the chemical injection tubing includes a coating configured to trap air bubbles in the wellbore (Headworth: paragraph 0088).
As concerns claim 14, the combination teaches wherein at least a portion of the chemical injection tubing includes a material impregnated with a buoyant material (Headworth: paragraph 0088).
As concerns claim 15, the combination teaches wherein the buoyant material comprises gas (Headworth: paragraph 0088).
As concerns claim 16, the combination teaches wherein the portion of the chemical injection tubing is neutrally buoyant in a selected fluid (Headworth: paragraph 0084).
As concerns claim 23, Lumbye discloses the claimed invention except for wherein introducing the chemical injection tubing into the completion includes floating at least a portion of the chemical injection tubing in a fluid pumped into the completion.  Headworth teaches wherein introducing a chemical injection tubing (70, 80) into a completion (50) includes floating at least a portion of the chemical injection tubing in a fluid pumped into the completion (paragraph 0084).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by Headworth, to have formed the chemical injection tubing to be neutrally buoyant for the expected benefit of reducing friction as the tubing is moved in the fluids in the completion.  Thus, one of ordinary skill in the art would have recognized that forming the chemical injection tubing to be neutrally buoyant would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye as applied to claim 17 above, and further in view of McDougall et al. (2014/0116724).
As concerns claim 18, Lumbye discloses the claimed invention except for wherein introducing the chemical injection tubing into the completion includes guiding the chemical injection tubing under force of gravity through a first portion of the completion.  McDougall teaches wherein introducing a tubing (34) into a completion (24) includes guiding the tubing under force of gravity through a first portion (26) of the completion (Fig. 1).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, as taught by McDougall, to include one or more wipers on the chemical injection tubing for the expected benefit of interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 19, the combination teaches wherein introducing the chemical injection tubing (McDougall: 34) into the completion (McDougall: 24) includes pumping a fluid (McDougall: 44) from a chemical introduction system (McDougall: 46) into an annulus of the completed wellbore to urge the chemical injection tubing along a second portion (McDougall: 28) of the completion (McDougall: Fig. 1; paragraph 0025).
As concerns claim 20, the combination teaches wherein pumping the fluid includes engaging one or more wipers (McDougall: 38, 42) mounted to the chemical injection tubing (McDougall: Fig. 1; paragraph 0025).
As concerns claim 22, the combination teaches collapsing the one or more wipers onto the chemical injection tubing (McDougall: paragraph 0024).

Claims 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye and Headworth as applied to claim 2 above, and further in view of McDougall et al.
As concerns claim 5, the combination of Lumbye and Headworth discloses the claimed invention except for one or more wipers mounted to the chemical injection tubing.  McDougall teaches one or more wipers (38, 42) mounted to a chemical injection tubing (34).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye and Headworth, as taught by McDougall, to include one or more wipers on the chemical injection tubing for the expected benefit of interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 6, the combination teaches wherein the one or more wipers are detachably mounted to the outer protective surface (McDougall: paragraph 0023).
As concerns claim 7, the combination teaches wherein each of the one or more wipers includes a central portion (McDougall: 38) mounted to the outer protective surface and one or more fins (McDougall: 42) projecting outwardly from the central portion (McDougall: Fig. 1; paragraph 0024).
As concerns claim 9, the combination teaches wherein each of the one or more fins is mounted to the central portion through a corresponding hinge (McDougall: paragraph 0024).
As concerns claim 11, the combination teaches wherein the one or more fins define an outer diameter of corresponding ones of the one or more wipers, the outer diameter being less than an internal diameter of the casing (McDougall: Fig. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbye and McDougall et al. as applied to claim 20 above, and further in view of Angeles Boza et al. (9,322,239).
As concerns claim 21, the combination of Lumbye and McDougall discloses the claimed invention except for degrading at least a portion of the one or more wipers at a selected time.  Angeles Boza teaches degrading at least a portion of one or more wipers (200) at a selected time (col 8, ln 27-50).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye and McDougall, as taught by Angeles Boza, to include one or more wipers on the chemical injection tubing which are degradable for the expected benefit of after interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore, the one or more wipers are configured to be destroyed within the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing which are degradable would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbye, Headworth and McDougall et al. as applied to claim 7 above, and further in view of Angeles Boza et al.
As concerns claims 8 and 10, the combination of Lumbye, Headworth and McDougall discloses the claimed invention except for wherein each of the one or more fins is formed from a degradable material.  Angeles Boza teaches wherein each of one or more fins (200) is formed from a degradable material (col 8, ln 27-50).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lumbye, Headworth and McDougall, as taught by Angeles Boza, to include one or more fins on the chemical injection tubing which are degradable for the expected benefit of after interacting with the fluid pumped into the annulus to urge the chemical injection tubing along the wellbore, the one or more fins are configured to be destroyed within the wellbore.  Thus, one of ordinary skill in the art would have recognized that using one or more wipers mounted on the chemical injection tubing which are degradable would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679